Order entered December 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01385-CR
                                      No. 05-13-01386-CR

                                DAARON BUYCKS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-33600-N, F12-34766-N

                                           ORDER
       On October 28, 2013, the Court ordered the Dallas County District Clerk to file the

clerk’s records in these appeals by November 12, 2013. To date, we have not received the

clerk’s records nor has the Dallas County District Clerk communicated with the Court regarding

the records.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the clerk’s records because of ineffective counsel,

indigence, or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute the appeals, it shall
       make a finding to that effect.
      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the clerk’s records. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

      The trial court shall next determine: (1) whether appellant timely requested preparation
       of the clerk’s records; (2) whether appellant, if not indigent, has made payment
       arrangement for the clerk’s records; and (3) the date by which the clerk’s records will be
       filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.


                                                      /s/    DAVID EVANS
                                                             JUSTICE